                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RACHEL ENFELT,

                       Plaintiff,

               v.                                             Case No. 18-C-0604

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


               ORDER GRANTING MOTION FOR INDICATIVE RULING


       On September 23, 2019, this court entered a Judgment affirming the Commissioner’s

decision denying Plaintiff’s Application for Supplemental Security Income (SSI) under Title XVI

of the Social Security Act. Plaintiff appealed and currently before the court is the unopposed

motion by the Commissioner for an indicative ruling on a Rule 60(b)(6) motion for relief from

the Judgment. Pursuant to Rule 62.1(a)(3) of the Federal Rules of Civil Procedure, “if a timely

motion is made for relief that the court lacks authority to grant because of an appeal that has been

docketed and is pending, the court may…state…that it would grant the motion if the Court of

Appeals remands for that purpose….” Fed. R. Civ. P. 62.3(c). Given the position of the parties,

the court would be inclined to grant the motion and remand the case to the Commissioner for

further proceedings suggested therein.

       SO ORDERED this 19th day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
